DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/15/2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is unclear in that it recites “a process for manufacturing … comprising manufacturing … as a single bloc assembly.”  Per the special definition of “single bloc assembly” the term merely means without fasteners.  Thus, the claim is unclear since 
Claim 28 is unclear in that it recites “a strong assembly process” and “a single bloc machining process”.  The term “strong” is a relative term which renders the claim indefinite and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The second recitation is also not defined.  Per the special definition for “single bloc” it is unclear what machining process provides for a lack of fasteners.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 17, 21, 22, 25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alm GB 811414.
Regarding claim 16, Alm discloses a reduced-scale model of a turbine comprising: 
a crown (11); 
a band (15); 
a plurality of blades (13) extending between the band and the crown; and 
wherein the band, the crown, and the blades are assembled together as a single mechanical bloc assembly (pg. 1 ln. 11-15).  
Note that “reduced-scale model” does not convey any structural limitation and the special definition "single bloc" or "single mechanical bloc" means a continuous mechanical bloc such that there is no need to use bolts, screws or rivets to assemble the different parts together. See specification pg. 7 second-to-last paragraph.  Since Alm’s turbine is cast with separate parts and welded together there is no need for any fasteners during assembly.
Regarding claim 17, Alm discloses that the assembly is a mode of a pump-turbine (Fig. 1).  
Regarding claim 21, Alm discloses assembly lines (129, 31 and 33) along which different parts (Fig. 2) of the model are joined together by one of brazing, gluing, or welding (pg. 1 ln. 15; pg. 2 ln. 82-86).  
Regarding claim 22, Alm discloses that the assembly lines comprise a thickness less than 0.5 mm (pg. 2 ln. 92-96, the components touching so as to be “in sealing contact”).  
Regarding claim 25, Alm discloses a process for manufacturing a reduced-scale model of a turbine runner that comprises 
a crown (11), 
a band (15), and 
a plurality of blades (13) extending between the band and the crown, the method comprising manufacturing the band, the crown, and the blades as a single bloc assembly (pg. 1 ln. 11-15).  
Regarding claim 28, Alm discloses that the single bloc manufacturing is a strong assembly process (pg. 2 ln. 82-83, welding being a “strong assembly process” via claim 29).  
Regarding claim 29, Alm discloses for the strong assembly process, different parts of the model are assembled by one of brazing, welding, or gluing (Id).

Claim(s) 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber US20070134098.
Regarding claim 16, Huber discloses a reduced-scale model of a turbine comprising: 
a crown (28); 
a band (30); 
a plurality of blades (32) extending between the band and the crown; and 
wherein the band, the crown, and the blades are assembled together as a single mechanical bloc assembly ([0006]).  
Regarding claim 23, Huber discloses that the assembly is a model of a Francis turbine ([0010]) and the plurality of blades is between 13 and 19 (Fig. 1).  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alm GB 811414.
Regarding claim 18, Alm discloses 
a distance (d) separating adjacent ones of the blades; and 
an overlap factor of the model is higher than 720° (see note), the overlap factor being a sum of an overlap of all of the individual blades, the overlap of each blade being a maximal angle between two points of a projection of the blade in a plane perpendicular to a rotational axis of a runner (Fig. 1).

    PNG
    media_image1.png
    793
    695
    media_image1.png
    Greyscale
Note that figure 1 is in a plane perpendicular to the rotational axis of the runner.  The reference lines (dashed lines) show the overlap of the individual blades.  The overlap does not change depending on the scale of Fig. 1 since the angular range of the overlap is a function of a circle’s geometry.  Alm shows 23 blades within 360°.  Each blade overlaps to the third blade.  Thus, the overlap of each blade is                         
                            
                                
                                    360
                                    °
                                
                                
                                    23
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                    s
                                
                            
                            *
                            
                                
                                    3
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                     
                                    o
                                    v
                                    e
                                    r
                                    l
                                    a
                                    p
                                
                                
                                    1
                                
                            
                            ≈
                            47
                            °
                        
                    .  The overlap factor being the sum of all 23 blades is                         
                            
                                
                                    360
                                    °
                                
                                
                                    23
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                    s
                                
                            
                            *
                            
                                
                                    3
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                     
                                    o
                                    v
                                    e
                                    r
                                    l
                                    a
                                    p
                                
                                
                                    1
                                
                            
                            *
                            
                                
                                    23
                                     
                                    b
                                    l
                                    a
                                    d
                                    e
                                    s
                                
                                
                                    1
                                
                            
                            =
                            1080
                            °
                        
                    , which is greater than 720°.
However, it does not teach that the distance (d) is less than 14 mm.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Here the distance (d) would change depending on the scaling up or scaling down of Alm’s turbine. Since applicant has not disclosed that having a distance of less than 14 mm solves any stated problem or is for any particular purpose and it appears that Alm’s turbine would perform equally well with a distance of less than 14 mm, as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, at the time of invention, to modify scale of the turbine and the distance between the blades as taught by Alm by utilizing a distance of less than 14 mm as claimed appropriately scaling the turbine for its particular application. See MPEP 2144.04 (IV)(A).
Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alm GB 811414 in view of Zhang US 20090239353.
Regarding claims 24 and 27, Alm further teaches polishing the single bloc assembly (pg. 2 ln. 37) made of steel (pg. 2 ln. 107-108).  However, it does not teach utilizing stainless steel and anodizing the assembly.
Zhang teaches a method of protecting metals (medical devices) against corrosion by utilizing stainless steel that has been polished and/or anodized ([0133]).  Note that Webber is analogous since it is reasonably pertinent to the particular problem with which the applicant was concerned (protecting against corrosion), in order to be .

Claims 19-20, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alm GB 811414 in view of Subramanian US 20050198967.
Regarding claims 19-20 and 26, Alm does not teach at least one sensor, wherein the sensor is one of a pressure sensor, strain gauge, accelerometer, or displacement sensor and at least one of a groove, duct, or channel having an electrical wire therein.  
Subramanian teaches a gas turbine engine comprising a turbine’s compressor and/or turbine blade (19,18) comprising at least one sensor (50,140), wherein the sensor is a strain gauge ([0043], [0072]), and at least one groove, duct, or channel (142, 160, 180 and 182) having an electrical wire (52,122, [0070]) therein (Fig. 11).  Subramanian so teaches in order to monitor conditions of the blade ([0010]) and compile accurate data for a given component ([0081]).
Since the known methods of monitoring and collecting data for turbine blades includes utilizing a sensor with an electrical wire in a groove in order to collect data and monitor blade conditions, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the turbine blade as taught by Alm by utilizing the known monitoring technique of a sensor with embedded 
Regarding claim 30, Alm further teaches welding different parts of the model together (pg. 1 ln. 11-15).  However, it does not teach positioning at least one sensor or gauge being against a surface of at least a first one of the different parts before the welding or gluing the first part with another one of the different parts.
Subramanian teaches a gas turbine engine comprising a turbine’s compressor and/or turbine blade (19,18) comprising at least one sensor (50,140), wherein the sensor is a strain gauge ([0043], [0072]), and at least one groove, duct, or channel (142, 160, 180 and 182) having an electrical wire (52,122, [0070]) therein (Fig. 11).  Subramanian so teaches in order to monitor conditions of the blade ([0010]) and compile accurate data for a given component ([0081]).
Since the known methods of monitoring and collecting data for turbine blades includes utilizing a sensor with an electrical wire in a groove in order to collect data and monitor blade conditions, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the turbine blade as taught by Alm by utilizing the known monitoring technique of a sensor with embedded wire as taught by Subramanian, in order to yield the predictable results of a turbine blade capable of providing accurate data and blade conditions.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745




/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745